Citation Nr: 1037840	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  04-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1973 and 
from May 1975 to May 1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The RO in San Juan, the Commonwealth of Puerto 
Rico, currently holds jurisdiction over the claim.

In a decision dated May 2007, the Board denied the Veteran's 
claim of entitlement to TDIU.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated July 17, 2008, the Court remanded the 
claim to the Board pursuant to the terms of a Joint Motion for 
Remand (JMR).

In December 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
evidentiary development.


FINDINGS OF FACT

1.  The Veteran is currently service connected for major 
depression associated with levator scapula muscle syndrome, rated 
as 50 percent disabling; levator scapula muscle syndrome, 
moderate, bilateral with osteophytes, rated as 20 percent 
disabling; chondromalacia patella, bilateral, rated as 10 percent 
disabling; residuals of burns, shoulder, chest and back, rated as 
10 percent disabling; pterygium, left eye, rated as zero percent 
disabling; and athletes feet, rated as zero percent disabling.  
His combined disability rating is 70 percent.

2.  The Veteran's service-connected disabilities are not of such 
severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 4.15, 4.16(a), 4.18, 4.25 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities 
render him unable to maintain substantially gainful employment, 
thereby warranting a total disability rating.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.  
Substantially gainful employment is defined as work which is more 
than marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

A veteran may be considered as unemployable upon termination of 
employment that was provided on account of disability or in which 
special consideration was given on account of the same, when it 
is satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. § 4.18.

The Veteran is currently service connected for major depression 
associated with levator scapula muscle syndrome, rated as 50 
percent disabling; levator scapula muscle syndrome, moderate, 
bilateral with osteophytes, rated as 20 percent disabling; 
chondromalacia patella, bilateral, rated as 10 percent disabling; 
residuals of burns, shoulder, chest and back, rated as 10 percent 
disabling; pterygium, left eye, rated as zero percent disabling; 
and athletes feet, rated as zero percent disabling.  His combined 
disability rating is 70 percent.  See 38 C.F.R. § 4.25.  Thus, he 
meets the minimum schedular requirements for a TDIU under 
38 C.F.R. § 4.16(a). 

However, the evidence must still show that he is unable to pursue 
a substantially gainful occupation due to his service-connected 
disabilities.  The issue, therefore, is whether the Veteran's 
service-connected disabilities alone prevent him from engaging in 
substantially gainful employment.

It is important for the Veteran to understand that the sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the Veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

At the outset, the Board must find that the Veteran has been an 
extremely unreliable historian regarding his educational and 
occupational history.  With regard to his educational level, it 
appears that the Veteran has at least earned a General 
Equivalency Diploma (GED).  See VA clinical record dated May 
1987.  The Veteran recently reported having achieved two years of 
college.  See VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
October 2003.  This appears to be either "vocational courses" 
which were not completed, see VA Compensation and Pension (C&P) 
examination report dated May 2003, or some type of accounting 
schooling.  See VA clinical record dated September 2008).

With regard to his employment history, the Veteran's actual 
occupational history and periods of employment are a mystery.  
For example, the Veteran informed a VA examination in December 
1995 that he had been "unemployed since 1985 retirement from 
service."  Yet, the Veteran was working in 1987 (VA clinical 
record dated April 1987) and had some type of employment as a 
factory worker, a commissary stocker and a truck driver between 
his discharge from service and 1988 (Veteran's testimony before 
the RO in April 2003).

On his VA Form VA Form 21-8940 received in October 2003, the 
Veteran claimed full-time employment as a machine operator from 
2000 to 2002.  Clearly, this information conflicts with his 
reported history to a VA clinician in August 2008 wherein he 
again asserted as having been retired since 1985.  It is also 
inconsistent with his report to a VA clinician in September 2008, 
wherein he reported last working in "2000" and to a VA examiner 
in August 2009 wherein he reported working at a commissary from 
1987 to 1988 and a factory job from 1986 to 1987.  Notably, the 
history provided by the Veteran to the VA examiner in 2009 is 
internally inconsistent, at one point reporting last working in 
approximately 2005 and then later reporting last working in 1988 
with "no other jobs since then."

The Veteran's stated reasons for his employment difficulties are 
also inconsistent.  For example, the Veteran initially attributed 
his employment difficulties due to low back pain.  See VA 
clinical records dated May 1987.  The Veteran has later 
attributed his lack of employability on depression, physical 
problems and "a number of other problems."  See VA clinical 
record dated August 2008.  At times, the Veteran has been 
"reluctant" to discuss with his physicians the reasons for his 
unemployability.  See VA clinical record dated July 2002.  He has 
asserted that he lost his last job in approximately 2002 due to 
an inability to keep up with the required work pace.  See 
Transcript of Veteran's RO hearing dated April 2003.  He again 
attributed his unemployability due to nonservice-connected low 
back pain to VA examiners in 2009.

The Board further notes that an August 2009 VA C&P mental 
disorders examiner questioned the authenticity of the Veteran's 
report of psychiatric symptomatology.  For example, the Veteran 
reported symptoms such as auditory and visual hallucinations 
which he had never discussed with his treating clinician.

Overall, the Board finds that the Veteran's inconsistent and 
contradictory accounts as to his actual employment history and 
his stated reasons for unemployability significant lessen the 
credibility and weight to assign to his assertions and own 
perceptions as to why he is unemployable.

Based on the Veteran's conflicting statements cited above, the 
Board finds that the Veteran is not credible.  Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness 
testimony.)."  In fact, the Board must find that the Veteran's 
statements, as a whole, provide factual evidence against his 
claims, indicating that his assertions and subjective statements 
regarding the nature and extent of his disabilities cannot, and 
should not, be believed.  

Historically, the Veteran's treatment records since his discharge 
from service do not reflect any medical opinion that his service-
connected disabilities have precluded him from securing and 
maintaining substantially gainful employment.  Notably, a May 
2003 VA C&P mental disorders examination diagnosed the Veteran 
with major depressive disorder with PTSD features.  At that time, 
the examiner assigned a Global Assessment of Functioning (GAF) 
score of 51 which is consistent with an overall impairment of 
psychological, social, and occupational functioning that was 
serious in degree.  See 38 C.F.R. § 4.130; Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (also known as "DSM-IV"). 

Despite this GAF score, the May 2003 VA C&P examiner specifically 
recommended that the Veteran undergo vocational rehabilitation 
training, which essentially reflects opinion that the Veteran was 
employable from a psychiatric perspective.

The Veteran filed his application for TDIU in October 2003.  He 
underwent VA C&P examinations for his joints, mental disorder, 
skin, and scars in September 2005.  The joints examination report 
indicated that the Veteran's service-connected conditions had no 
effect on his usual occupation and daily activities, providing 
highly probative evidence against this claim.  The mental 
disorders examination report noted that the signs and symptoms of 
the Veteran's depression caused moderate interference with his 
employment functioning.  The skin examination report noted that 
the Veteran's skin condition did not affect his ability to 
perform his normal daily activities or his employment.  
Similarly, the examination report for scars notes that the 
Veteran's scar resulted in no limitation of motion or other 
limitation of function. 

Overall, these VA examination findings essentially reflected that 
the Veteran is not precluded from securing and maintaining 
substantially gainful employment as a result of his service-
connected disorders, thereby, providing overall negative evidence 
against the Veteran's claim.

VA outpatient treatment records reflect that, in addition to his 
service-connected disorders, the Veteran has numerous additional, 
nonservice-connected medical problems including degenerative disc 
disease of the lumbar spine.  These records reflect minimal 
treatment, or no treatment at all, for levator scapula muscle 
syndrome, bilateral knee disability, residuals burn scars, left 
eye pterygium and/or athletes feet, providing more factual 
evidence against this claim. 

The Veteran has received a significant amount of treatment for 
his service-connected psychiatric disorder.  VA clinicians 
assigned GAF scores of 56 (December 2002), 55 (February 2005), 60 
(April 2005), 60 (July 2005), 55 (January 2006) and 45/50 
(September 2008).  An October 2008 VA clinical record noted that 
the Veteran's depression had lessened after starting a new 
medication.

The Veteran underwent VA C&P examinations in August 2009.  The 
Veteran primarily reported disability related to low back pain, 
which is not service-connected (again, the Veteran's own 
statements regarding his problem provide evidence against his 
claim).  The Veteran described his burn scars as being generally 
asymptomatic other than the fact that they turned red when 
exposed to the sun.  He further reported a frequent fungal rash 
of the toes.  The Veteran reported an inability to raise his arms 
fully over his head, which resulted in discomfort and pain.  He 
had moderate flare-ups of shoulder pain which occurred every 5 to 
6 months.

With respect to his burn scars, the VA examiner noted that they 
were well-healed and only visible on close inspection.  The 
Veteran's upper extremities demonstrated 5/5 strength with no 
evidence of atrophy, spasm or other muscle abnormalities.  After 
repetition, the Veteran's right arm demonstrated flexion to 130 
degrees, abduction to 145 degrees, internal rotation to 30 
degrees and external rotation to 70 degrees.  The Veteran's left 
arm demonstrated flexion to 115 degrees, abduction to 120 
degrees, internal rotation to 25 degrees and external rotation to 
75 degrees.  The examiner found tenderness and pain with motion 
and indicated that the Veteran could be expected to lose an 
additional 20 degrees of abduction and forward flexion during 
flare-ups.

The August 2009 VA general medical examiner provided the 
following opinion:

This [V]eteran shares with this provider that it is 
his arthritis (which causes his back pain) that causes 
him to not to be able to be employed.  This provider 
agrees that [V]eteran[']s other physical conditions 
(asymptomatic scars, athletes feet, well controlled 
diabetes, well controlled hypertension, and well 
controlled hypercholesterol) would have not effect on 
his ability to perform any task required for physical 
or sedentary labor.  Veteran[']s bilateral shoulder 
condition would prevent [V]eteran from being able to 
reach overhead, or do any overhead work.  His shoulder 
cond[i]tion would have a mild impact [on] his ability 
to carry heavy objects, but he can still carry lighter 
loads, grasp objects, do light yard and garden work, 
and enjoys cooking most meals for himself and his 
wife.  This [V]eteran also shares with this provider 
that he enjoys light yard work, including flower 
gardening, and he maintains a vegetable garden with 
"all sorts of vegetables" in it.

Veteran[']s arthritis has a mild to moderate impact on 
his ability to bend, twist, stoop, reach, and grasp, 
and would prohibit him from performing most tasks 
required for heavy manual labor.  However, as noted 
above, he demonstrates his ability to perform the 
tasks required for light manual labor in his ability 
to maintain a flower garden, a vegetable garden, and 
cook most meals.  Vet also has ad[e]quate manual 
dexterity, hearing, and vision, to perform most tasks 
involved with sedentary labor.

On VA C&P eye examination, the Veteran reported a worsening of 
visual acuity.  Following examination, the examiner provided the 
following impression:

[The Veteran] has a history of bilateral pterygia, 
status post resection OU (both eyes) and residual 
scarring in the visual axis OD (right eye), near 
visual axis OS (left eye).  His best corrected vision 
is 20/30 OD and OS at distance and near.  His reduced 
vision is due to a combination of corneal scarring, 
induced corneal astigmatism and cataracts OU.  At this 
level of acuity it does not prevent him from securing 
and following substantially gainful employment.

On VA C&P mental disorders examination in August 2009, the 
Veteran listed his psychiatric complaints as: "I feel depressed.  
I feel like doing nothing.  I don't go anywhere.  I don't 
participate in nothing.  I stay in my room.  I don't like anyone 
to bother me or ask me questions.  I don't care if I eat or not.  
I get angry a lot."  The Veteran described having a "very 
good" relationship with his wife of 18 years, and having a 
"beautiful" relationship with his teenage children.  The 
examiner fully reviewed the claims folder, noting the Veteran's 
history of psychiatric counseling and treatment with 
amitriptyline, bupropion and fluoxetine.  His last treatment 
record, dated October 2008, reflected diagnoses of posttraumatic 
stress disorder and depression with improved mood on Wellbutrin.  
Following mental status examination, the VA examiner diagnosed 
mild to moderate major depressive disorder.  

The examiner assigned a GAF score of 65 which represented the 
mild symptoms (providing not only evidence against this claim, 
but highly probative evidence against the current finding) range, 
noting that the Veteran had very meaningful relationships with 
spouse, daughters and friends.  The Veteran also had hobbies 
which he liked to do.  The examiner also offered the following 
opinion:

EFFECTS OF MENTAL DISORDERS ON OCCUPATIONAL AND SOCIAL 
FUNCTIONING:  When the patient was working, he reports 
that he was a conscientious worker.  He had a good 
work ethic.  He said the reason that he got laid off 
was because of his physical problems and not 
psychological problems.  His daily routine is that he 
does the cooking.  He does not clean.  He will go 
grocery shopping.  He does yard work.  His hobbies 
include gardening and cooking.  He does have friends 
and family that he socializes with.  He has no 
problems with driving except for at night.  His mental 
disorders symptoms require continuous medication.  His 
mental disorder signs and symptoms are transient or 
mild, which decrease work efficiency and ability to 
perform occupational tasks only during periods of 
significant stress.

In summary, the patient's psychiatric symptoms are of 
a mild nature.  Their frequency is ongoing.  He has 
been unemployed now since 2000.  His psychiatric 
symptoms do not render him unemployable.  His 
psychiatric symptoms mildly interfere with social 
functioning.  There are some illusions that he has in 
terms of hearing the voice to jump off the cruise ship 
and what he sees in terms of people driving by.  That 
is the only inappropriate behavior that has been 
reported.  He is able to maintain his personal hygiene 
and his responsibilities.  According to VA guidelines, 
he is competent to manage his VA benefits.  All the 
mental disorders found are listed above.  He has no 
problems with alcohol or substance abuse or 
dependence.  [W]ith regards to the question of 
employability, from a psychiatric perspective, the 
patient certainly could find gainful employment, and 
it would probably be good for him.  Given the fact of 
his depression, he needs to keep busy; and as we know, 
if you are depressed and you do nothing, you get more 
and more depressed.  According to [the Veteran's 
treating VA clinician], the patient was doing well 
about a year ago, doing better than he has ever done; 
and that should certainly be considered.

On review of the credible lay and medical evidence, the Board 
finds that Veteran's service-connected disabilities are not of 
such severity so as to preclude substantially gainful employment.  
As noted above, the Veteran has been an unreliable historian 
regarding his past history of employment and the reasons for 
unemployability.  The Veteran himself identifies his nonservice-
connected chronic back pain as a factor, if not the primary 
factor, on several occasions, which leads to his perception that 
he is unemployable which provides evidence against this claim.  

The Veteran also appears to attribute his service-connected 
psychiatric disorder as being a significant reason for his 
unemployability.  However, VA C&P examiners in May 2003 and 
August 2009 indicated that the Veteran's psychiatric symptoms did 
not result in his inability to obtain and maintain substantially 
gainful employment.  The August 2009 VA C&P examiners opinion, 
that the Veteran's overall psychiatric disorder does not result 
in an inability to obtain and maintain substantially gainful 
employment, is assigned great probative weight as it is based on 
examination of the Veteran, review of the claims folder, and 
provides a well reasoned rationale for the conclusion reached.

The Board also assigns great probative weight to the opinions of 
the other VA C&P examiners in August 2009 who found that the 
Veteran's service-connected levator scapula muscle syndrome, burn 
scars, left eye pterygium, and athletes feet do not cause the 
Veteran to be unable to obtain and maintain substantially gainful 
employment as these examinations are also based on examination of 
the Veteran, review of the claims folder, and provide well 
reasoned rationales for the conclusion reached.

The Board notes that the August 2009 VA C&P examination did not 
include examination of the Veteran's service-connected bilateral 
knee disability.  However, the Veteran did not report any 
significant bilateral knee symptoms at that time and VA clinical 
records for the appeal period do not reflect any significant 
treatment for bilateral knee disability.  Importantly, the VA C&P 
examiners noted that the Veteran's overall physical limitations, 
when considering his service-connected and nonservice-connected 
disabilities, were not of such severity as to preclude the 
Veteran from obtaining and maintaining substantially gainful 
employment as he already demonstrates the ability to perform the 
tasks of light manual labor.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for TDIU 
without producing evidence, as distinguished by mere conjecture, 
that the Veteran can perform work.  This is not a Beaty 
situation, by any means.  In this case, VA C&P examiners in 2009 
specifically found that the Veteran's service-connected 
disabilities did not preclude him from obtaining and maintaining 
substantially gainful employment.  There is no medical opinion to 
the contrary.  Overall, the Board finds that the Veteran's 
assertions and perceptions that his unemployability is due to 
service-connected disability is not persuasive and greatly 
outweighed by the findings of VA physicians, who have greater 
expertise and training to evaluate the occupational impairment 
caused by the service-connected psychiatric, skin, orthopedic and 
visual disabilities.  The evidence against this claim is 
overwhelming, to the point of placing into question the current 
findings regarding the nature and extent of the service connected 
disabilities.  The Veteran's own statements have been found to 
provide evidence against his claim.

Furthermore, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an extra-
schedular evaluation under either 38 C.F.R. § 3.321(b) or 
38 C.F.R. § 4.16(b).  In this respect, the Veteran does not 
manifest any unusual aspects of service-connected disability 
which has not been considered in his assigned schedular ratings.  
The VA examiners in 2009 described service-connected disabilities 
as having none to moderate impairment on his employability.  
There is no credible evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is not 
adequately compensated by the regular rating schedule.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service for extraschedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  As such, the benefits of the doubt rule does 
not apply.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Therefore, the appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Board remanded this case in December 2008 for corrective VCAA 
notice.  In January 2009, the RO provided the Veteran with notice 
which fully complies with the generic type of notice required in 
this case.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Vazquez- Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

The Board specifically notes that the January 2009 RO letter was 
sent to the Veteran's correct address of record, as reported by 
the Veteran prior to the letter being sent and by report of his 
correct address in June 2009.  The RO's attempts to ensure the 
correct address were thwarted during a verification attempt by 
phone.  See RO notation dated May 21, 2009.  Notably, the Veteran 
reported for VA examination based upon an examination notice sent 
to this address.

With respect to timing deficiency, the case was remanded by the 
Board for corrective notice and, following corrective notice, the 
RO readjudicated the claim in the April 2010 supplemental 
statement of the case (SSOC).  This cured the timing deficiency.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Overall, the Board finds that the Veteran has clearly had a 
meaningful opportunity to participate in the adjudication of this 
claim.  Notably, the Veteran is represented by an attorney who 
has provided specific legal and factual arguments to the Court 
and the Board in support of the claim.  Accordingly, the Board is 
of the opinion that no harmful notice error has occurred in this 
case and finds that adjudication of the claim at this time would 
not be prejudicial to the Veteran.  Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained STRs and VA clinical records.  

At the August 2009 VA examination, this 63 year old Veteran 
reported for the first time that he was in receipt of benefit 
payments from the Social Security Administration (SSA).  The 
Veteran, who was requested to identify relevant SSA records, has 
not done so.  As the Board has no information that relevant SSA 
disability benefits records exist (as opposed to retirement 
benefits), there is no duty to assist in obtaining any records.  
See generally Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 
2010).  The Board can see no practical reason for remanding this 
case once again on this basis. 

The Board remanded this claim in December 2008, in part, to 
obtain current VA examinations and opinion regarding the effect 
of the Veteran's service-connected disabilities on his 
employability.  The examination reports obtained, dated in August 
2009, substantially comply with the Board's remand directives and 
VA's duty to assist in this case.  With the exception of 
examination of the knees, these examination reports contain all 
necessary findings, reflect a thorough review of the claims 
folder, and provide well reasoned rationales for the conclusions 
reached.

The Veteran's service-connected bilateral knee disability was not 
specifically evaluated in August 2009.  As indicated above, the 
Veteran did not report any significant bilateral knee symptoms at 
that time and VA clinical records for the appeal period do not 
reflect any significant treatment for bilateral knee disability.  
Importantly, the VA C&P examiners noted that the Veteran's 
overall physical limitations, when considering his service-
connected and nonservice-connected disabilities, were not of such 
severity as to preclude the Veteran from obtaining and 
maintaining substantially gainful employment as he already 
demonstrates the ability to perform the tasks of light manual 
labor.  As such, the Board finds that VA has satisfied its duty 
to assist the Veteran in this case, that this examination error 
is not prejudicial to the Veteran, and that no further 
examination is warranted.

For the reasons expressed above, the Board finds that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of his claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


